                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CR-093-KDB-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )         ORDER
                                                      )
 MICHAEL TODD HOLLOWAY,                               )
                                                      )
                 Defendant.                           )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 28) filed May 14, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion to Modify Bond Conditions contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

28) is GRANTED, and the Motion To Modify Bond Conditions (Document No. 29) is sealed until

further Order of this Court.


                                         Signed: May 15, 2020




          Case 5:19-cr-00093-KDB-DCK Document 30 Filed 05/15/20 Page 1 of 1
